DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 as filed on October 24, 2022 are presently pending and subject to examination on merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 10 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 7 and 10 each positive recites a subject (a human organism) i.e., “waits for the subject to …” within the scope of the claim therefore claims 7 and 10 encompass a human being and therefore patent ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "means for generating an image".  There is insufficient antecedent basis for this limitation in the claim – note, claim 1 sets forth a means for generating an image, it cannot be readily determined in the claims whether the means of claim 1 and claim 5 are one and the same or different. For examination purposes only, it is presumed that the means of claim 5 is one and the same with the means set forth in claim 1 in light of the teachings in instant specification as filed in [0040]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MIAN (US 20060043296 A1 to Mian et al., - of record) in view of ANBAR (US 5272340 to Anbar – of record).
Regarding claim 1, MIAN discloses a non-visible mammal radiation imaging system ([abstract], [0029] “Fig. 1 … for performing inspection of an object 16. As used herein, object 16 … comprise … e.g., a human…” [0048]) comprising: 
a means for determining that a subject is ready for imaging ([0040] acquisition system 42 automatically determine a set of conditions (e.g., change in temperature, a movement etc.,)  that indicate that an image is desired (i.e., in a suitable state for imaging, hence ready for imaging); [0041] automatically adjusting one or more aspects for generation of radiation image such as a temperature center point or a range of temperature -  this is taken as an equivalent thereof for a means for determining that the subject (i.e., object which encompasses a human [0029]) is ready for imaging; wherein the determining is based on a temperature of the subject and a set of properties regarding the subject ([0040] change in temperature, [0041] temperature central point or range; and [0045] information regarding the object, such as one or more characteristics of the object e.g., one or more emissivity characteristics of the object can be provided to acquisition system 42, such information can also be automatically received as discussed in [0046]; [0047] further discloses that the characteristics includes one or more blobs, each of which represent a component of an object in the field of view.  
MIAN discloses in [0043] identification of blobs corresponding to a human, and in [0045] MIAN teaches that two objects at the same temperature may have different emissivity, however, MIAN fails to explicitly disclose that in case of the human subject, the set of properties regard to a skin of the subject. However, ANBAR teaches in [col. 1: 49 to col. 2: 12] that skin emissivity is affected by factors such as topical agents, environmental conditions, and is associated with artifacts related to environmental infrared emissions. To address this issue, ANBAR teaches determining of a set of properties including emissivity and fluorescence of skin of a subject, to accurately determine a true temperature of the subject, which is also useful in clinical diagnosis of the subject.  
Since MIAN as discussed above teaches that the determining is based on temperature, and ANBAR  teaches that to determine true temperature, a set of properties related to the surface of the skin (measure of fluorescence and reflectivity [col. 2: 8-12]) must be taken into account, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified MIAN to include a set of properties of the skin of the subject as taught by ANBAR, so as to more accurately ascertain or assess true temperature of the subject, for improved determination of whether an image is desired in the event the object is a human, and for the additional advantage of clinical diagnosis of the subject during inspection. 

To continue, the other limitations of claim 1 are disclosed by MIAN as follows:  

means for obtaining a radiation image of the subject based on non-visible radiation of the subject (“30” [0032] is an equivalent thereof for the means for obtaining a radiation image described in [0034] of instant specification as filed); means for generating an enhanced image based on the radiation image, wherein the enhanced image has higher image quality than the radiation image (“44” [0036] is an equivalent thereof for the means for generating described in [0040] of instant specification as filed ); and 
means for displaying at least one of the radiation image or the enhanced image (“46” [0036] is an equivalent thereof for the means for displaying described in [0040] of instant specification as filed).
Regarding claim 9, claim 9 differs in with claim 1 in that claim 9 recites in the preamble that the system is handheld and a means for managing, in the body of the claim. However, MIAN discloses in [0033] that the system can be implemented as a handheld system, MIAN further discloses a means for managing at least one of the infrared light image, the visible light image or the image (“49” [0036], [0052] is an equivalent thereof for the means for managing described in [0040] of instant specification as filed). All other limitations of claim 9 are to be found in claim 1 and would have been obvious for substantially similar rationale as discussed in claim 1 above. The citations and discussion in claim 1 are equally applicable to the overlapping subject matter in claim 9, and will not be repeated here, for brevity sake. 
Regarding claim 15, claim 15 differs with claim 1 in that claim 15 recites a method of inspecting a subject, the system of MIAN in view of ANBAR performs a method of inspection, as indicated by MIAN in [0003], and performs all the steps of claim 15 by each means of claim 1. The method of claim 15 is necessarily present in the system of MIAN in view of ANBAR and would have been obvious for substantially similar rationale as discussed in claim 1 above. The citations and discussion in claim 1 are equally applicable to the overlapping subject matter in claim 15, and will not be repeated here, for brevity sake. 
Regarding claims 2-5, 8, 10, 13, 14, 16, 17 and 20, MIAN in view of ANBAR discloses the invention of claim 1 or 9 as discussed above as follows:
[As to claim 2], MIAN further discloses a means for obtaining at least one characteristic of the subject (“32” [0046] is an equivalent thereof for the means for displaying described in [0047] of instant specification as filed); 
[As to claims 3-5 and 10], MIAN further discloses a means for obtaining a visible image of the subject (“32” [0046] is an equivalent thereof for the means for displaying described in [0047] of instant specification as filed) – claim 3, wherein the enhanced image is based on the visible light image ([0036]) – claim 4 or wherein the generating the image in claim 1 is by fusing the visible light image and at least one of the radiation image or the enhanced image ([0049]) – claim 5 and 10; and 
[As to claims 8, 13 and 20], as modified by ANBAR in claim 1 and 9 respectively, the set of properties includes at least a skin surface emissivity. 
[As to claim 14], MIAN and view of ANBAR discloses the method of claim 9, MIAN further disclose means for generating temperature data based on the infrared light image (“54” [0056]  is an equivalent thereof for the means for generating temperature data based on the infrared light image in [0040] of instant specification as filed).
[As to claims 16], MIAN and view of ANBAR discloses the method of claim 15, MIAN further disclose displaying an image to a user ([0036]). In regards to receiving diagnostic data from the user, MIAN teaches in [0053] a user in response to viewing a displayed image can provide inspection data to the system, as modified by ANBAR to include diagnosis of a subject, as modified in claim 1, the method would include entering of inspection data, e.g., diagnosis data by the user after observing the displayed image;
[As to claim 17] MIAN as modified by ANBAR for purpose of diagnosis, based on the teachings of MIAN in [0049], it follows that diagnostic data e.g., as depicted on the generated image, will be generated based on at least one of the radiation image or the image.  
Claims 6, 7, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MIAN in view of ANBAR as applied to claim 1, 9 or 15 above, and further in view of KIM ( US 20080275310 A1 to Kim - of record).
MIAN in view of ANBAR discloses the invention of claims 1, 9 or 15 but for the limitations in claims 6, 7, 11, 12 18 and 19. However, KIM discloses a system and method for monitoring sweating state of a subject for diagnosis purposes based on a captured image (Fig. 2a-3) comprising a means for determining a set of ambient attributes for an imaging area (“15”, “25” – Fig. 2b) and means for resetting at least one of the set of ambient attributes prior to determining that the subject is ready for imaging (temperature controller and humidity controller and Fig. 3 at first S5) are taken as the equivalent thereof for the means depicted in Fig. 3 of instant specification; wherein the means for determining that the subject is ready for imaging is configured to wait for the subject to acclimate to a room temperature prior to performing the determining (first S5, maintaining temperature in previous set environment would necessarily require waiting for the subject temperature to be the same as the environment). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified MIAN to include a means for determining a set of ambient attributes for an imaging area, a means for resetting at least one of the ambient attributes, wherein the means for determining that the subject is ready for imaging is configured to wait for the subject to acclimate to a room temperature prior to performing the determining as taught by KIM, for the added advantage of a system or method for monitoring sweating state of a subject for diagnosis purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,229,417 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending scope are of a broader scope compared to the patented claims and are thus anticipated by the patented claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793